         Case 1:18-cr-02039-SAB        ECF No. 183       filed 11/20/19    PageID.672 Page 1 of 2
                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WASHINGTON
                                                                Case No.   1:18-CR-02005-SAB
 UNITED STATES OF AMERICA,                                                 1:18-CR-02039-SAB-1
                                                                CRIMINAL MINUTES
                                      Plaintiff,                DATE:     NOVEMBER 20, 2019
        -vs-
                                                                LOCATION: YAKIMA
 MARIA ANDREA GONZALEZ,
                                      Defendant.                SENTENCING HEARING


                                      Hon. STANLEY A. BASTIAN
                                          03 for 1:18-CR-02005-SAB
        Erin R. Sinclair                                                              Lynette F. Walters
                                          02 for 1:18-CR-02039-SAB
      Courtroom Deputy                             Law Clerk                           Court Reporter

                                                                 Troy J. Lee for 1:18-CR-02005-SAB
                  Thomas J. Hanlon
                                                                Tim Nguyen for 1:18-CR-02005-SAB
                   Ian L. Garriques
                                                             Stephen R. Hormel for 1:18-CR-02039-SAB

               Government’s Counsel                                       Defendant's Counsel
 United States Probation Officer: Sean Carter

       [X] Open Court                        [ ] Chambers                         [ ] Telecon
The Defendant was present, in custody of the U.S. Marshals Service, and represented by her court appointed
attorneys.

Preliminary comments by the Court. Court notes Mr. Hormel’s objections to the Pre-Sentence Investigation
Report are primarily legal based and Mr. Lee’s objections are primarily factual allegations. Mr. Hormel presents
the Defendant’s objections in 1:18-CR-02039-SAB; Mr. Lee presents Defendant’s objections in 1:18-CR-
02005-SAB. Court directed removal of paragraph 30 on page 8 of the Pre-Sentence Investigation Report
regarding reference to her involvement in a murder. Mr. Garriques presents the Government’s sentencing
recommendations; Mr. Hormel and Mr. Lee present the Defendant’s sentencing recommendations in their
respective cases. Ms. Gonzalez addresses the Court and read a pre-written letter.

Recess: 4:37 p.m. – 4:46 p.m.

Court proceeds to sentencing.




[N/A] ORDER FORTHCOMING

 CONVENED: 3:18 P.M.            ADJOURNED: 5:02 P.M.           TIME: 1 HR. 35 MINS. CALENDARED [N/A]
         Case 1:18-cr-02039-SAB         ECF No. 183      filed 11/20/19    PageID.673 Page 2 of 2
United States of America -vs- Maria Andrea Gonzalez                                       November 20, 2019
1:18-CR-02005-SAB                                                                         Page 2
1:18-CR-02039-SAB
Sentencing Hearing


1:18-CR-02005-SAB Sentencing

Sentence:
       Count 1: 180 months in custody, credit time served
       Count 2: 120 months in custody, credit time served
       Count 3: 60 months in custody, credit time served, to be served consecutive
       Count 4: 60 months in custody, credit time served
       Count 6: 120 months in custody, credit time served

Supervised Release:
       Count 1: 5 years
       Count 2: 4 years
       Count 3: 2 years
       Count 4: 1 year
       Count 6: 3 years
Fine: Waived
SPA: $500.00 ($100.00 per count)
Conditions of Supervised Release: Mandatory, Standard and Special Conditions contained in the Judgment


1:18-CR-02039-SAB-1 Sentencing

Sentence: 120 months in custody, credit time served
Supervised Release: 5 years
Fine: Waived
SPA: $100.00
Conditions of Supervised Release: Mandatory, Standard and Special Conditions contained in the Judgment

Counts 1,2,4 and 6 in 1:18-CR-02005-SAB and Count 1 in 1:18-CR-02039-SAB shall be served concurrent;
Count 3 in 1:18-CR-02005-SAB shall be served consecutive after the previously mentioned terms.

Court recommends participation in a Residential Drug Abuse Program (RDAP).

Court will recommend placement at a facility in or near Washington state for the purpose of family visitation.

Court advised Defendant of her limited right to appeal as it pertains to the Attempted Aggravated Sexual
Assault case.
